DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 11/18/22 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8, 11-15 and 18-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or a method of organizing human activity, in terms of performing
[a method] comprising:
providing a user account comprising a plurality of coaching categories associated with physiological monitoring of the user, each coaching category comprising one or more algorithms configured to be performed […] and requiring said physiological measurement data as an input, wherein the plurality of coaching categories comprise at least the following coaching categories with the following requirement for said physiological measurement data:
a) a sleep coaching category requiring physiological measurement data from [an] optical heart activity sensor and [a] motion sensor unit, the sleep coaching category comprising at least one algorithm configured to compute at least one of a quality of sleep and amount of sleep on the basis of the required physiological measurement data;
b) a daily activity coaching category requiring physiological measurement data from at least one of an electrocardiogram sensor unit, the optical heart activity sensor, and the motion sensor unit, the daily activity coaching category comprising at least one algorithm configured to compute daily activity and daily inactivity on the basis of the required physiological measurement data and to output an inactivity alert upon determining in the computation that the user has been inactive for a predetermined time; 

c) a stress level coaching category requiring physiological measurement data from at least one of the electrocardiogram sensor unit and the optical heart activity sensor, the stress level coaching category comprising at least one algorithm configured to compute a stress level of the user on the basis of heart rate variability and on the basis of the physiological measurement data and to output the stress level; and 
d) a training coaching category requiring physiological measurement data from at least one of the electrocardiogram sensor unit, the optical heart activity sensor, a bioimpedance sensor unit, the motion sensor unit, a swimming sensor unit, a cycling sensor unit, and from positioning sensor unit, the training coaching category comprising at least one algorithm configured to compute a recovery status on the basis of the physiological measurement data and to output a recovery status indicator indicating the recovery status; 
receiving a user input indicating that at least one of the coaching categories shall be in an active state and that at least one of the coaching categories shall be in an inactive state and, in response to the user input enabling algorithms associated with the at least one active coaching category and deactivating algorithms associated with the at least one inactive coaching category;
receiving the physiological measurement data from the one or more sensor devices and associating the physiological measurement data with the user account of the user;

determining whether the received physiological measurement data comprises physiological measurement data required by at least one of the algorithms of a coaching category in the active state or by at least one of the algorithms of a coaching category in the inactive state;
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms of a coaching category in the active state, performing the at least one of the algorithms, wherein performing the at least one of the algorithms causes an output […] of coaching category-specific instructions based on the received physiological measurement data to the user in each of the coaching categories comprising the performed at least one of the algorithms and being in said active state;
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms comprised in a coaching category that is in said inactive state, performing the at least one of the algorithms but not causing an output of coaching category-specific instructions based on the received physiological measurement data to the user; and
determining, on the basis of the user input or from the physiological measurement data that the user is sick and, in response to the determining that the user is sick, setting a status of at least one coaching category in the active state to a status ‘sick’ where output of the coaching category-specific instructions is prevented while the status of the at least one coaching category in the active state is ‘sick’.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “wrist device”, an “apparatus”, “one or more sensor devices”, “at least an optical heart activity sensor and a motion sensor unit,” “a portable electronic device”, “server computer”, and/or “a user interface”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “wrist device”, an “apparatus”, “one or more sensor devices”, “at least an optical heart activity sensor and a motion sensor unit,” “a portable electronic device”, “server computer”, and/or “a user interface”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-2 in Applicant’s specification and text regarding same.
Response to Arguments
Applicant’s arguments made in its instant Remarks regarding the rejections made under 35 USC 101 are largely duplicative of its arguments made in its prior Remarks dated 3/10/22 which were addressed by the responses to same made in the Office action dated 6/27/22, which are incorporated herein by reference.
Applicant argues on page 12 of its Remarks:

    PNG
    media_image1.png
    188
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    80
    654
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Providing multiple outputs based on the collection and analysis of sensor data does not necessarily render patent eligible subject matter.  See, e.g., limitations in this regard from the representative claim analyzed by the CAFC in Electric Power Group and held to be patent ineligible as a mental process:

    PNG
    media_image3.png
    264
    456
    media_image3.png
    Greyscale

Id., slip. op., page 4.
Applicant further argues on page 15 of its Remarks:

    PNG
    media_image4.png
    154
    687
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    77
    682
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  Claiming multiple physiological sensors for purposes of data gathering does not necessarily claim patent eligible subject matter.  See, e.g., the CAFC’s opinion in University of Florida Research Foundation in this regard.  And transforming data by processing it as part of a computer program is not a “transformation” for purposes of the machine-or-transformation test.  See the CAFC’s opinion in Ultramercial, slip. op., at page 13 in this regard.
 
Applicant further argues on page 16 of its Remarks:

    PNG
    media_image6.png
    293
    705
    media_image6.png
    Greyscale


Applicant’s argument is not persuasive.  See the CAFC’s opinion in, e.g., Cxloyalty, Inc., v. Moritz Holdings, slip. op. at pages 16-17 in regard to employing a user interface to communicate information as being generic and conventional.

Applicant further argues on page 17 of its Remarks:

    PNG
    media_image7.png
    262
    707
    media_image7.png
    Greyscale


Applicant’s argument is not persuasive.  There is no requirement that a 101 rejection cite legal authority in order to be prima facie.  Furthermore, prior Office actions in prosecution have cited legal authority in regard to collecting data, analyzing that data, and providing an output based on that analysis as being abstract as a mental process.  See, e.g., pages 13-14 in the Office action dated 12/9/21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715